Citation Nr: 1403724	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  06-10 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to February 1968.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Boston, Massachusetts, and that office forwarded the appeal to the Board. 

The Veteran twice testified at hearings in support of his claims - initially in May 2005 before a local hearing officer and more recently in May 2007 at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge.  During the more recent hearing, the Veteran submitted additional evidence (some VA outpatient treatment records) and waived his right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2013). 

The Board issued a decision in August 2007 denying an additional claim the Veteran also had appealed for service connection for hyperlipidemia (elevated cholesterol).  However, the Board remanded all of his remaining claims to the RO via the Appeals Management Center (AMC) for further development and consideration. 

After receiving the case back from the AMC, the Board issued a decision in January 2009 adjudicating and denying several other claims the Veteran had appealed, as well, namely, for service connection for Type II Diabetes Mellitus, claimed as due to exposure to herbicides, i.e., Agent Orange, also for hypertension, both on the basis of direct incurrence in service and, alternatively, as secondary to the Type II Diabetes Mellitus from exposure to herbicides, and for chronic sinusitis, a skin condition (dermatitis, eczema), osteoarthritis of the left shoulder, thumbs, and knees, diverticulosis, and a hiatal hernia and gastroesophageal reflux disease (GERD).  However, the Board again remanded this remaining claim for depression for still further development and consideration - in particular, to schedule a VA compensation examination for a medical nexus opinion concerning the likelihood the depression the Veteran experienced in service was chronic (such as from his wife leaving him while pregnant, etc.) or, instead, more likely than not just situational and eventually resolved.  He had this requested VA examination in February 2009 and the examiner provided a medical nexus opinion.  Upon receiving the file back from the AMC, however, the Board noticed the report of the examination, so including this necessary medical nexus opinion, was not in the file. So the Board again remanded this claim in June 2010 to obtain this report containing this requested opinion.   The report was added and the Board issued a decision on the Veteran's claim in February 2012, denying service connection for his depression based largely on the February 2009 examination.  

In November 2012, the Veteran's representative and the VA's General Counsel filed a joint motion (JMR) with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's decision and remand the claim of entitlement to service connection for depression.  The Court granted the motion.  The basis for the motion was VA's reliance on the February 2009 examination opinion, which was deemed inadequate.  

Following remand to the Board in August 2013, the Veteran submitted his 90 day response form indicating that he wished that the Board remand his claim to the Agency of Original Jurisdiction (AOJ) so it could review new evidence in the first instance.

Since evidence in the file indicates the Veteran has been diagnosed with various psychiatric disorders, including depression and PTSD, the Board has recharacterized his claim to account for the additional diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In Clemons, the Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather it must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  In Clemons, the Court explained that a claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as his description of history and symptoms; VA therefore should construe a claim for service connection based on reasonable expectations of a non-expert claimant.

Here, the claim has consistently been one for entitlement to service connection for depression, both on a direct basis and as secondary to PTSD.  As the Veteran is not service connected for PTSD, the secondary theory of entitlement was consistently ruled moot.  While the Veteran's original claim was for depression, he referenced PTSD in his notice of disagreement in 2004, and has recently provided two statements from VA physicians discussing his treatment for PTSD.  Thus, the Board concludes that this new characterization better serves the Veteran going forward.  


REMAND

Following the Court's remand and the Veteran's subsequent remand request, the Board is remanding his claim for further development.  

The Veteran wishes that newly submitted evidence be considered by the RO in the first instance.  This includes lay statements from his wife and son, two statements from VA doctors, and recent VA treatment records from the Central Western Massachusetts Healthcare System, including psychological treatment notes.  

In addition, and pursuant to the Court's decision, the Veteran must be provided a new VA compensation examination to determine the etiology of his acquired psychiatric disorder.  The Court has held that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The February 2009 examiner opined that the Veteran's depression was "more related to other factors than those that occurred during his military service..."  The Court determined that this opinion did not correctly address the relationship between the Veteran's service and his depression and thus was inadequate.  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Associate with the claims file any recent outstanding VA treatment records, including psychological or psychiatric treatment notes or reports from the VA Outpatient Mental Health Clinic that provides care for the Veteran.

2.  Then, schedule the Veteran for another VA psychiatric examination for a medical nexus opinion regarding the etiology of his various acquired psychiatric disorders, including depression and PTSD.  The examiner is asked to make the following determinations:

(a) Identify and reconcile all psychiatric diagnoses to date, including the Veteran's past diagnoses of depression and PTSD.  


(b) Determine the likelihood (very likely, as likely as not, or unlikely) that any of these diagnoses, or any other diagnoses not previously addressed, initially manifested during or are otherwise related to the Veteran's time on active duty.  This opinion must consider all examination findings and the Veteran's reported history and contentions, including: his documented discharge due to "immature personality"; his in-service anxiety/nervousness, sleep disturbance, memory loss, and dizziness; his in-service marital problems; his reported sexual assault as a child; and all other pertinent evidence.  

All diagnostic testing and evaluation needed to make these important determinations should be performed.  It is imperative that the examiner review the claims file, including a copy of this remand, for the pertinent medical and other history.

3.  Review the examination report to ensure that all listed diagnoses are addressed and that all etiological questions are answered using the correct corresponding evidentiary standard identified in the remand directives (e.g. very likely, as likely as not, or unlikely).  If not, take corrective action.  38 C.F.R. § 4.2; Barr, 21 Vet. App. at 311; Stefl v Nicholson, 21 Vet. App. 120, 123 (2007).

4.  Then readjudicate this claim in light of the additional evidence - specifically, the newly-submitted evidence by the Veteran and the results of the VA examination.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


